Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 6, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144607 & (65)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 144607
                                                                    COA: 298829
                                                                    Wayne CC: 09-020960-FC
  JAMES MOORE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to review the issues contained in the Standard 4
  brief filed by the defendant at the Court of Appeals is GRANTED. The application for
  leave to appeal the December 15, 2011 judgment of the Court of Appeals is considered,
  and it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 6, 2012                        _________________________________________
         t0530                                                                 Clerk